Citation Nr: 0122665	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-13 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), in which service connection for 
post-traumatic stress disorder was denied. 


FINDINGS OF FACT

1.  The appellant has post-traumatic stress disorder 
attributed by competent medical evidence to reported 
inservice stressors.

2.  The appellant has reported inservice stressors which are 
uncorroborated or unable to be corroborated by credible 
supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a July 1997 rating decision that 
denied service connection for post-traumatic stress disorder.  
The appellant contends that he experienced stressors during 
his service in the Republic of Vietnam that have led to the 
post-service development of post-traumatic stress disorder.

The appellant filed his claim for service connection for 
post-traumatic stress disorder in January 1996.  The 
regulation that addresses the necessary elements to establish 
service connection for post-traumatic stress disorder, 38 
C.F.R. § 3.304(f), changed effective March 1997.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 38 
U.S.C.A. § 5110.  

At the time the appellant filed his claim, service connection 
for post-traumatic stress disorder required: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and; a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).

Under the revised criteria, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming with DSM-IV or supported by the 
findings on the examination report); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).

As explained below, the issue in this appeal turns on the 
question of whether there is credible supporting evidence 
that the claimed inservice stressors occurred.  Therefore, 
the changes made to 38 C.F.R. § 3.304(f) were not substantive 
as to the appellant's claim and neither is more favorable to 
the appellant.  The RO has considered the appellant's claim 
under both regulations, albeit on separate occasions, 
therefore a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision and there has 
been no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

There has been another significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In response 
to the claim, the RO sent the appellant a letter dated in 
February 1996 that described the evidence necessary to 
substantiate a claim for service connection for post-
traumatic stress disorder and that requested the information 
necessary for the RO to develop that evidence.  By virtue of 
the July 1997 rating decision, and the Statement of the Case 
issued during the pendency of this appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for service connection for post-traumatic stress 
disorder, as well as notice of the evidentiary defects in the 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

A videoconference hearing was conducted before the Board in 
June 2001 and a transcript associated with the claims folder.  
At the time of the hearing, the appellant was informed of the 
evidence needed to substantiate his claim, pursuant to 
38 C.F.R. § 3.103 (2000) and the VCAA.  The appellant and his 
representative specifically noted on the record their 
understanding of the evidentiary defects in the case.

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment for post-traumatic stress disorder at the VA 
Medical Center and VA outpatient clinic beginning in 1996 and 
it appears that the entirety of these records were obtained 
by the RO.  The appellant has not referenced any unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.

The appellant was asked to complete a stressor questionnaire 
and provide stressor information, and this information was 
received by the RO in June 1996.  The RO forwarded copies of 
the appellant's responses to the U.S. Armed Services Center 
for Research of Unit Records for stressor verification in 
August 1996.  A response was received and is of record.  
Although at the beginning of the hearing before the Board the 
appellant indicated that he would provide additional stressor 
information capable of verification, he did not provide any 
additional information at the time of his hearing that was 
not already presented by the RO to the U.S. Armed Services 
Center for Research of Unit Records.  He did not provide any 
additional evidence that could result in stressor 
confirmation, specifically, the appellant reiterated his 
inability to remember the names of any individuals that were 
wounded, killed, or who could corroborate his allegations.  
Therefore there is no basis to order any additional referral 
for stressor confirmation. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in July 1996.
In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  No new evidence has been 
presented that would warrant another attempt at stressor 
verification.  Further development and further expending of 
VA's resources is not warranted.  

VA Medical Center records in addition to the report of VA 
examination in July 1996 document a clear diagnosis of post-
traumatic stress disorder made in accordance with 38 C.F.R. 
§ 4.125(a), that has been attributed by medical examiners to 
inservice stressors experienced in Vietnam as reported by the 
appellant.  The appellant has satisfied the first two 
requirements for service connection for post-traumatic stress 
disorder.

The appellant is not a combat veteran.  Service personnel 
records including the appellant's DD 214 document service in 
the Republic of Vietnam.  The appellant is in receipt of 
various awards and citations including the Vietnam Service 
Medal and Vietnam Campaign Medal, but no indicia of combat 
service is of record.  Thus, reported stressors must be 
verified, and the issue remaining for the Board's 
consideration is whether credible supporting evidence that 
the claimed inservice stressor occurred has been presented.  

The appellant submitted a post-traumatic stress disorder 
questionnaire wherein he indicated that he served in the 
Seabees, MCB-71.  While in Dong Ha on detachment sometime 
between June and August 1968, he went on patrol many times 
with the Army as a volunteer.  They were ambushed and he 
witnessed and was involved in people being killed and 
wounded.  He accidentally shot and killed a young Vietnamese 
boy while on convoy near Chu Lai in November 1968.  He 
witnessed the killing and wounding of many men in firefights.  
One soldier had his guts blown out.  Another soldier who was 
right beside him was hit in the head by a sniper and the side 
of his head was blown away.  He did not know or did not 
remember the names of any of the individuals involved in 
these incidents

The RO submitted the information as supplied by the appellant 
to the U.S. Armed Services Center for Research of Unit 
Records in August 1996.  A response was received by the RO in 
June 1997.  The 1968 history of the appellant's unit was 
enclosed and confirmed that the appellant's unit was deployed 
to Vietnam during the appellant's period of assignment.  They 
could not verify whether he went on patrols with or 
participated in firefights with Army infantry units.  They 
could only verify his duty and unit assignments as were 
documented in his Official Military Personnel File.  The 
enclosed Command History and report of the April-October 1968 
deployment did not document any of the appellant's reported 
stressors.

The appellant testified before the Board in June 2001 and 
expressed his intent to provide testimony that would enable 
verification of his alleged stressors.  The appellant 
testified that he was a Seabee and worked as a heavy 
equipment operator and truck driver.  His unit consisted of a 
full array of construction people.  His permanent base was in 
Chu Lai, but he was detached to a place near Dong Ha in about 
April 1968 for about two months.  Some time between April and 
July of 1968, he was next to a Marine who was shot in the 
head by a sniper.  He could not remember any details like the 
Marine's name or his unit of assignment.  The appellant 
volunteered to go on patrol with the Marines.  He had been 
trained in demolition and was approached by the Marines to go 
out and help diffuse booby traps and land mines.  He went out 
on several patrols.  He was involved in two separate ambushes 
where they had to fight their way out.  He was involved in 
these incidents where some of the men were shot and wounded.  
He was unable to provide the names or nicknames of any of the 
individuals involved.  His most serious stressor involved an 
incident in April 1968 when he was riding shotgun in a 
convoy.  He was towards the back of the convoy when it 
stopped.  They did not know if the villages there were in 
were friendly or not and they had been warned to be careful.  
Everyone became very nervous when they stopped.  All of a 
sudden, a guy came out from behind a building and it appeared 
that he was pointing a gun.  The appellant shot the guy and 
he turned out to be just a boy playing with a stick.  The 
appellant ran to him and the boy was covered in blood.  The 
appellant did not know the name of the village, the name of 
the person driving the truck, or whether the incident was 
ever investigated.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Competent medical evidence of a post-traumatic stress 
disorder diagnosis attributed by competent medical evidence 
to inservice stressors as reported by the appellant has been 
presented.  However, credible supporting evidence that the 
claimed inservice stressors occurred, necessary in the case 
of noncombat veterans, has not been presented.  Based on the 
appellant's submissions, the U.S. Armed Services Center for 
Research of Unit Records stated that they were unable to 
verify his allegations, particularly his participation in any 
patrols.  The incident involving the killing of the 
Vietnamese boy is unverified.  As the appellant is unable to 
provide the names of any individuals whom he witnessed killed 
or wounded, these alleged stressors are unverified.

The Board considered the appellant's claim under the previous 
and revised versions of 38 C.F.R. § 3.304(f) (1996 & 2000).  
However, the claim does not meet the requirements set forth 
in either version.  In the absence of credible supporting 
evidence that the claimed in service stressors occurred, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

